DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on September 12, 2022 in which claims 1-19 are presented for examination. Claim 20 has been withdrawn.

Election/Restrictions
Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention ll drawn to the method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 12, 2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “scary” in line 4, this appears to be a spelling error, and could read “scray”.
Claim 16 recites “each extracting squeeze roll of said twin balloon pad station”, which could read as – “each extracting squeeze roll of the pair of extracting squeeze rolls” --, since it appears that “each extracting squeeze roll of said twin balloon pad station” is referring to each of the pair of extracting squeeze rolls, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 16 recites “each padding roll of said twin balloon pad station”, which could read as – “each padding roll of the pair of padding rolls” --, since it appears that “each padding roll of said twin balloon pad station” is referring to each of the pair of padding rolls, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-13 and 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,570,542. Although the claims at issue are not identical, they are not patentably distinct from each other because  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-7, 9-13 and 15-19 are anticipated by the conflicting patented claims 1-16, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).
16/798475 
 Patent No. 10,570,542
1. An apparatus for pre-shrinking a wet fabric prior to drying, comprising: 

a) a balloon extractor station; and 
b) a hydro-sizer compression station; 


wherein said balloon extractor station is for removing some water from the wet fabric; 

wherein said hydro-sizer compression station is operatively connected to said balloon extractor station; 

wherein said hydro-sizer compression station is disposed downstream of said balloon extractor station; and 

wherein said hydro-sizer compression station is for compressing the wet fabric in a lengthwise direction, and in so doing, pre-shrinks the wet fabric prior to drying.

4. The apparatus of claim 1, further comprising an entry system station; 
wherein said balloon extractor station is operatively connected to said entry system station; wherein said balloon extractor station is disposed downstream of said entry system station; wherein said entry system station includes: a) an hydraulic turntable; b) a twist sensor; c) a driven cloth lifter; d) a motorized pot-eye de-twister; and e) "O" ring guiders; wherein said "O" ring guiders of said entry system station have powered width 13 control; 14 wherein said "O" ring guiders of said entry system station have hole detectors; wherein said twist sensor of said entry system station is for automatic de-twisting; and wherein said driven cloth lifter of said entry system station is for automatic de- twisting.
1. An apparatus for pre-shrinking a wet fabric prior to drying, comprising: 

a) a balloon extractor station; 
b) a hydro-sizer compression station; and c) an entry system station; 

wherein said balloon extractor station is for removing some water from the wet fabric; 

wherein said hydro-sizer compression station is operatively connected to said balloon extractor station; 

wherein said hydro-sizer compression station is disposed downstream of said balloon extractor station; 

wherein said hydro-sizer compression station is for compressing the wet fabric in a lengthwise direction, and in so doing, pre-shrinks the wet fabric prior to drying; 

wherein said entry system station includes “O” ring guiders; and wherein said “O” ring guiders of said entry system station have powered width control; wherein said balloon extractor station is operatively connected to said entry system station; wherein said balloon extractor station is disposed downstream of said entry system station; wherein said entry system station includes: a) an hydraulic turntable; b) a twist sensor; c) a driven cloth lifter; and d) a motorized pot-eye de-twister; wherein said “O” ring guiders of said entry system station have hole detectors; wherein said twist sensor of said entry system station is for automatic de-twisting; and wherein said driven cloth lifter of said entry system station is for automatic de-twisting.
2. The apparatus of claim 1, further comprising a knit washer station; wherein said knit washer station is operatively connected to said balloon extractor station; and wherein said knit washer station is disposed downstream of said balloon extractor station.

2. The apparatus of claim 1, further comprising a knit washer station; wherein said knit washer station is operatively connected to said balloon extractor station; and wherein said knit washer station is disposed downstream of said balloon extractor station.

3. The apparatus of claim 2, further comprising a twin balloon pad station; wherein said twin balloon pad station is for padding on chemical softeners or chemical lubricants; 

wherein said chemical softeners of said twin balloon pad station or said chemical lubricants of said twin balloon pad station include non-ionic, cationic, polyethylene, silicone, or soil and stain release agents; 


wherein said twin balloon pad station is for removing excess water and excess of said chemical softeners of said twin balloon pad station or said chemical lubricants of said twin balloon pad station from the wet fabric; 


wherein said twin balloon pad station is operatively connected to said knit washer station; 

wherein said twin balloon pad station is disposed downstream of said knit washer station; 

wherein said hydro-sizer compression station is operatively connected to said twin balloon pad station; and 

wherein said hydro-sizer compression station is disposed downstream of said twin balloon pad station.

3.  The apparatus of claim 2, further comprising a twin balloon pad station; wherein said twin balloon pad station pads on one of a chemical softener or a chemical lubricant; 

wherein said one of said chemical softener of said twin balloon pad station and said chemical lubricant of said twin balloon pad station includes a non-ionic agent, a cationic agent, a polyethylene agent, a silicone, or a soil and stain release agent; 

wherein said twin balloon pad station is for removing excess water and excess of said one of said chemical softener of said twin balloon pad station and said chemical lubricant of said twin balloon pad station from the wet fabric; 

wherein said twin balloon pad station is operatively connected to said knit washer station; 

wherein said twin balloon pad station is disposed downstream of said knit washer station; 

wherein said hydro-sizer compression station is operatively connected to said twin balloon pad station; and 

wherein said hydro-sizer compression station is disposed downstream of said twin balloon pad station.

5. The apparatus of claim 1, wherein said balloon extractor station includes a driven feed roll; 

wherein said driven feed roll of said balloon extractor station is for drawing the wet fabric through ring guides and into a pre-wet extracting scary; 

wherein said balloon extractor station includes an extracting scray; 

wherein said extracting scray of said balloon extractor station is for automatic speed control and air for ballooning the wet fabric; and 

wherein said extracting scray of said 
balloon extractor station has an 
idler/dancer assembly.
12. The apparatus of claim 1, wherein said balloon extractor station includes a driven feed roll; 

wherein said driven feed roll of said balloon extractor station is for drawing the wet fabric through ring guides and into a pre-wet extracting scray; 

wherein said balloon extractor station includes an extracting scray; 

wherein said extracting scray of said balloon extractor station is for automatic speed control and for providing air ballooning the wet fabric; and 

wherein said extracting scray of said balloon extractor station has an idler/dancer assembly.

6. The apparatus of claim 1, wherein said balloon extractor station includes a pair of extracting squeeze rolls; and 

wherein each extracting squeeze roll of said balloon extractor station is made from a metal or a metal core covered in polyurethane, rubber, or other synthetic compounds.

13. The apparatus of claim 1, wherein said balloon extractor station includes a pair of extracting squeeze rolls; and 

wherein each extracting squeeze roll of said balloon extractor station is made from a metal or a metal core covered in polyurethane, rubber, or other synthetic compounds.
7. The apparatus of claim 2, wherein said knit washer station includes a continuous washing chamber; 

wherein said continuous washing chamber of said knit washer station is made from stainless steel; and 

wherein said continuous washing chamber of said knit washer station has eight individual compartments.
7. The apparatus of claim 2, wherein said knit washer station includes a continuous washing chamber; 

wherein said continuous washing chamber of said knit washer station is made from stainless steel; and 

wherein said continuous washing chamber of said knit washer station has eight individual compartments.
 
9. The apparatus of claim 2, wherein said knit washer station includes a PH system; 

wherein said PH system of said knit washer station has: 
a) an acid circulation pump; 
b) an electronic metering pump; 
c) integral piping; and 
d) a PH probe; and 

wherein said PH probe of said PH system of said knit washer station has a transmitter.
10. The apparatus of claim 2, wherein said knit washer station includes a PH system; 

wherein said PH system of said knit washer station has: 
a) an acid circulation pump; 
b) an electronic metering pump; 
c) integral piping; and 
d) a PH probe; and 

wherein said PH probe of said PH system of said knit washer station has a transmitter.

10. The apparatus of claim 2, wherein said knit washer station includes a soap dispensing system; and 

wherein said soap dispensing system of said knit washer station has: 
a) an electronic metering pump; and 
b) integral piping.

11. The apparatus of claim 2, wherein said knit washer station includes a soap dispensing system; and 

wherein said soap dispensing system of said knit washer station has: 
a) an electronic metering pump; and 
b) integral piping.

11. The apparatus of claim 7, wherein said knit washer station includes a water heating system; 

wherein said water heating system of said knit washer station has: 
a) a heat exchanger; and 
b) a steam control valve; 

wherein said steam control valve of said water heating system of said knit washer station has an RTD; and 


wherein said RTD of said steam control valve of said water heating system of said knit washer station is for water temperature measurement in said continuous washing chamber of said knit washer station.
8. The apparatus of claim 7, wherein said knit washer station includes a water heating system; 

wherein said water heating system of said knit washer station has: 
a) a heat exchanger; and 
b) a steam control valve; 

wherein said steam control valve of said water heating system of said knit washer station has a remote temperature detector; and 

wherein said remote temperature detector of said steam control valve of said water heating system of said knit washer station is for water temperature measurement in said continuous washing chamber of said knit washer station.

12. The apparatus of claim 11, wherein said water heating system of said knit washer station has: 
a) a temperature controller; 
b) piping; and 
c) fittings; 

wherein said piping and said fittings of said water heating system of said knit washer station connect said steam 
control valve of said water heating system 
of said knit washer station to said continuous washing chamber of said knit washer station; and 

wherein said temperature controller of 
said water heating system of said knit washer station has a control valve transducer.
9. The apparatus of claim 8, wherein said water heating system of said knit washer station has: 
a) a temperature controller; 
b) piping; and 
c) fittings; 

wherein said piping and said fittings of said water heating system of said knit washer station connect said steam control valve of said water heating system of said knit washer station to said continuous washing chamber of said knit washer station; and 

wherein said temperature controller of said water heating system of said knit washer station has a control valve transducer.

13. The apparatus of claim 3, wherein said twin balloon pad station includes an extracting scray; 

wherein said extracting scray of said twin balloon pad station is for automatic speed control and air for ballooning the wet 
fabric; and 

wherein said extracting scray of said twin balloon pad station has an idler/dancer assembly.
4. The apparatus of claim 3, wherein said twin balloon pad station includes an extracting scray; 

wherein said extracting scray of said twin balloon pad station is for automatic speed control and for air ballooning the wet fabric; and 

wherein said extracting scray of said twin balloon pad station has an idler/dancer assembly.
15. The apparatus of claim 14, wherein said twin balloon pad station includes: 
a) a pair of padding rolls; 
b) a solution controller; and 
c) after-spreaders; 

wherein said solution controller of said twin balloon pad station is for automatic control of volume of the chemical softeners or the chemical lubricants; 

wherein said after-spreaders of said twin balloon pad station have a pair of spreaders; and 

wherein said pair of spreaders of said after-spreaders of said twin balloon pad station have: 
a) powered width change; and 
b) hole detectors.
5. The apparatus of claim 3, wherein said twin balloon pad station includes: 
a) a pair of padding rolls; 
b) a solution controller; and 
c) after-spreaders; 

wherein said solution controller of said twin balloon pad station automatically controls volume of one of a chemical softener or a chemical lubricant; 

wherein said after-spreaders of said twin balloon pad station have a pair of spreaders; and 

wherein said pair of spreaders of said after-spreaders of said twin balloon pad station have: 
a) powered width change; and 
b) hole detectors.
16. The apparatus of claim 15, wherein each extracting squeeze roll of said twin balloon pad station and each padding roll of said twin balloon pad station is made from a  metal or a metal core covered in polyurethane, rubber, or other synthetic compounds.

6. The apparatus of claim 5, wherein each extracting squeeze roll of said pair of extracting squeeze rolls of said twin balloon pad station and each padding roll of said pair of padding rolls of said twin balloon pad station is made from a metal or a metal core covered in polyurethane, rubber, or other synthetic compounds.

17. The apparatus of claim 1, wherein said hydro-sizer compression station includes: 
a) an edge-drive spreading unit; 
b) a pair of spreaders; 
c) a feed roll; 
d) a retard roll; and 
e) a shoe assembly; 

wherein said shoe assembly of said hydro-sizer compression station is for wet compacting; 

wherein said hydro-sizer compression station is for compressing the wet fabric in the lengthwise direction, and in so doing, pre-shrinks the wet fabric prior to drying, through independent speed control of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station; 

wherein said pair of spreaders of said hydro-sizer compression station have: 
a) powered width change; and 
b) hole detectors; and 

wherein said shoe assembly of said hydro-sizer compression station has a lower impact blade/shoe.
14. The apparatus of claim 1, wherein said hydro-sizer compression station includes: a) an edge-drive spreading unit; 
b) a pair of spreaders; 
c) a feed roll; 
d) a retard roll; and 
e) a shoe assembly; 

wherein said shoe assembly of said hydro-sizer compression station is for wet compacting; 

wherein said hydro-sizer compression station is for compressing the wet fabric in the lengthwise direction, and in so doing, pre-shrinks the wet fabric prior to drying through independent speed control of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station; 

wherein said pair of spreaders of said hydro-sizer compression station have: 
a) powered width change; and 
b) hole detectors; and 

wherein said shoe assembly of said hydro-sizer compression station has a lower impact blade/shoe.

18. The apparatus of claim 17, wherein each of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station is made from a metal or a metal core covered in polyurethane, rubber, or other synthetic compounds; and wherein said lower impact blade/shoe of said shoe assembly of said hydro-sizer compression station is made from metal or synthetic polymers.
15. The apparatus of claim 14, wherein said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station is made from a metal or a metal core covered in polyurethane, rubber, or other synthetic compounds; and wherein said lower impact blade/shoe of said shoe assembly of said hydro-sizer compression station is made from a metal or synthetic polymers.
19. The apparatus of claim 1, further comprising a folding station; 

wherein said folding station includes: 
a) a self-adjusting and descending-rate drop table; and 
b) a fabric transport conveyor; 

wherein said fabric transport conveyor of said folding station has a top; 

wherein said fabric transport conveyor of said folding station is for delivering the wet fabric to said self-adjusting and 
descending-rate drop table of said folding station; and 

wherein said self-adjusting and descending rate-drop table of said folding station is for controlling distance of travel of the wet fabric from said top of said fabric transport conveyor of said folding station to said self-adjusting and descending-rate drop table of said folding station for preventing compaction percentage of length tension of the wet fabric hanging from said fabric transport conveyor of said folding station from being reduced or pulled out.
16. The apparatus of claim 1, further comprising a folding station; 

wherein said folding station includes: 
a) a self-adjusting and descending-rate drop table; and 
b) a fabric transport conveyor; 

wherein said fabric transport conveyor of said folding station has a top; 

wherein said fabric transport conveyor of said folding station is for delivering the wet fabric to said self-adjusting and descending-rate drop table of said folding station; and 

wherein said self-adjusting and descending rate-drop table of said folding station is for controlling distance of travel of the wet fabric from said top of said fabric transport conveyor of said folding station to said self-adjusting and descending-rate drop table of said folding station for preventing compaction percentage of length tension of the wet fabric hanging from said fabric transport conveyor of said folding station from being one of reduced or pulled out.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites “RTD” and it is unclear as to what “RTD” is referring to. Applicant’s Specification discloses RTD on page 13 lines 20-22, page 22 lines 9-12 and this disclosure gives no clear description of what the acronym “RTD” is being used in place of. RTD has many meanings, and while it is clear that RTD in the claims is referring to a steam control valve having an RTD, RTD is an acronym used across multiple technologies. For example: RTD: residence time distribution, real rime display, real time decisions. With the acronym RTD being used to in place of a group of words across multiple technologies, Applicant's Specification does not give a clear description of what group of words "RTD” has replaced in the invention.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 8, 11, 13, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “wherein said chemical softeners of said twin balloon pad station or said chemical  lubricants of said twin balloon pad station include non-ionic, cationic, polyethylene, silicone, or soil and stain release agents”, in lines 4-6 which is indefinite since the chemical softeners and chemical lubricants are being structurally claimed, while lines 2-3 recite functional limitations for the chemical softeners and chemical lubricants (“for padding on one of chemical softeners and chemical lubricants”), so it is unclear if the chemical softeners and chemical lubricants are a functional or structural part of the claimed invention.
Claim 5 recites “wherein said driven feed roll of said balloon extractor station is for drawing the wet fabric through ring guides and into a pre-wet extracting scary”, and it is unclear as to how the driven feed roll both draws the wet fabric into a pre-wet extracting scary. Since the fabric is wet as it is drawn through the ring guide, it is unclear as to how the fabric can then be drawn into a "pre-wet extracting scary”. For purposes of examination, Examiner is interpreting this limitation as best understood. Clarification is needed.
Claims 5 and 13 each recite “said extracting scray of said balloon extractor station is for automatic speed control and air for ballooning the wet fabric”, and it is unclear as to what “said extracting scray of said balloon extractor station is for...and air for” is referring to, does the station produce the air or does the air come from another structure? Does Applicant mean the balloon extractor station is for “air ballooning the wet fabric”? For purposes of examination, Examiner is interpreting this limitation as best understood. Clarification is needed.
Claim 6 recites “each extracting squeeze roll of said balloon extractor station is made from a 33metal or a metal core covered in polyurethane, rubber, or other synthetic 34compounds”, which is indefinite since it is unclear as to what materials are being claimed. Is the material A. 1. a 33metal or 2. a metal core covered in polyurethane, rubber, or 3. other synthetic 34compounds? Is the material B. 1. a 33metal or 2. a metal core covered in polyurethane, rubber, or other synthetic 34compounds? Is the material a different combination. For purposes of examination, Examiner is interpreting this limitation as best understood. Clarification is needed.
Claim 8 recites “wherein said eight individual compartments of said continuous washing chamber of said knit washer station include: a) eight immersion rolls; b) eight carrier rolls; c) four nip roll assemblies; d) two directional rolls; e) displacement baffles; f) air injection assemblies; g) compartment drains; and h) overflow drains; and wherein said four nip roll assemblies of said eight individual compartments of said continuous washing chamber of said knit washer station have pneumatic loading”, and while it is clear that there are eight individual compartments, it is unclear if each of the eight compartments all contain the components of a-h as claimed. For example: does compartment 1, include a) eight immersion rolls; b) eight carrier rolls; c) four nip roll assemblies… and compartment 2 also include a) eight immersion rolls; b) eight carrier rolls; c) four nip roll assemblies... or does the eight compartments overall contain a) - h).? Additionally, the c) four nip roll assemblies, are there four nip rolls in each compartment, thereby having 32 nip roll assemblies total or are there four nip roll assemblies across the total of eight compartments? For purposes of examination, Examiner is interpreting the claim as best understood. Clarification is needed.
Claim 11 recites “RTD” and it is unclear as to what “RTD” is referring to. RTD has many meanings, and while it is clear that RTD in the claims is referring to a steam control valve having an RTD, RTD is an acronym used across multiple technologies. For example: RTD: residence time distribution, real rime display, real time decisions. Additionally, Applicant's Specification does not give an example of what the acronym "RTD" is being used in place of.
Claim 15 recites “each padding roll of said twin balloon pad station is made from a metal or a metal core covered in polyurethane, rubber, or other synthetic compounds”, which is indefinite since it is unclear as to what materials are being claimed. Is the material A. 1. a 33metal or 2. a metal core covered in polyurethane, rubber, or 3. other synthetic 34compounds? Is the material B. 1. a 33metal or 2. a metal core covered in polyurethane, rubber, or other synthetic 34compounds? Is the material a different combination. For purposes of examination, Examiner is interpreting this limitation as best understood. Clarification is needed.
Claim 17 recites “through independent speed control of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station”, and it is unclear as to what this limitation is referring to, since there is no function being claimed, through independent speed control of the feed and retard rolls, what is function is occurring? It appears that Applicant may mean that through the independent speed control of the feed and retard rollers, the fabric is compressed which pre-shrinks the wet fabric prior to drying, since this function is the recitation directly in front of the independent speed control. With the comma between the two recitations "wherein said hydro-sizer compression station is for compressing....in doing so pre-shrinks the wet fabric prior to drying, through independent speed control…”, it appears that these are two separate claim limitations. For purposes of examination, Examiner is interpreting the limitations as best understood.
Claim 18 recites “each of said feed roll of said hydro-sizer compression station”, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “each of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station is made from a metal or a metal core covered in polyurethane, rubber, or other synthetic compounds”, which is indefinite since it is unclear as to what materials are being claimed for each feed roll and each retard roll. Is the material A. 1. a 33metal or 2. a metal core covered in polyurethane, rubber, or 3. other synthetic 34compounds? Is the material B. 1. a 33metal or 2. a metal core covered in polyurethane, rubber, or other synthetic 34compounds? Is the material a different combination. For purposes of examination, Examiner is interpreting this limitation as best understood. Clarification is needed.
Claim 19 recites “for preventing compaction percentage of length tension of the wet fabric hanging from said fabric transport conveyor of said folding station from being reduced or pulled out”, which is indefinite since it is unclear as to what is being claimed. While it is clear that the self-adjusting and descending rate-drop table is for controlling distance of travel of the wet fabric from A. the top of said fabric transport conveyor of said folding station to B. the self-adjusting and descending-rate drop table of said folding station, is it unclear what structure is “for preventing compaction percentage of length tension of the wet fabric hanging from said fabric transport conveyor of said folding station from being reduced or pulled out”, does Applicant mean that the control of distance of travel also prevents compaction percentage of length? For purposes of examination, Examiner is interpreting this limitation as best understood. Clarification is needed.
Claim 19 recites “the wet fabric hanging from said fabric transport conveyor of said folding station”, there is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (4,922,567).
Regarding claim 1, Miller teaches, an apparatus for pre-shrinking a wet fabric prior to drying (figure 2, see also abstract), comprising: a) a balloon extractor station (the station of figure 2, which includes 32, “the tubular fabric is not twisted, and the guide loop 32 is sufficiently above the surface of the liquid in the receiving tank 29 so that the tube inherently balloons out as it leaves the tank and passes through the guide loop 32 in opened-out condition”, Col. 5, ln 16-20, figure 2); and b) a hydro-sizer compression station (the station of figure 5 with contains squeeze rolls which compress, “The flattened fabric is then put through apparatus to express free moisture from the fabric.  The extraction of the free moisture in the tube may be performed by hydraulic, centrifugal, bubble or hydro extraction”, Col. 4 ln. 3-5, “the squeeze rolls 66 extract the free water from the fabric so that the fabric deposited on the conveyor 67 is saturated, but without substantial free water therein.  The tubular fabric in the carrier 68 is flattened so that the fabric consists of the two layers of the tube in open tubular width”, Col. 7 ln. 42-48, figure 5, see also Col. 7 ln. 29-41); wherein said balloon extractor station is for removing some water from the wet fabric (the station of figure 2, “there is a guide loop 32a through which the fabric tube is drawn upwardly by feed pulleys 33a through a knot detector 34a, feed rolls 35a, which are controlled at 36a to advance the material into the portal 41a of the next section of the machine. Care is exercised to avoid twisting the tubular fabric, so that it may balloon out as it is drawn out of the tank 49 through the loop 32a”, Col. 6 ln. 7-14, therefore, 32 is for removing some water from the wet fabric, figure 2); wherein said hydro-sizer compression station is operatively connected to said balloon extractor station (the station of figure 5 is operatively connected to 32 of figure 2); wherein said hydro-sizer compression station is disposed downstream of said balloon extractor station (the station of figure 5 which contains 66 that compresses is disposed downstream of 32, Col. 7 ln. 29-41, figures 2-5); and wherein said hydro-sizer compression station is for compressing the wet fabric in a lengthwise direction and in so doing, pre-shrinks the wet fabric prior to drying (“the fabric 20f in the carrier 61 is transferred to the next station where it is flattened in open tubular width 30 and squeeze dried” Col. 7 ln. 29-31, “The flattened fabric is then put through apparatus to express free moisture from the fabric”, Col. 4 ln. 1-3, therefore, the station of figure 5 which includes 66, compresses the wet fabric in a lengthwise direction of the apparatus, with the station of figure 5 which includes 66 along with the preceding stations pre-shrink the wet fabric prior to drying, Col. 7 ln. 29-31, Col. 7 ln. 15-17, Col. 3 ln. 53-58).

Regarding claim 2, Miller teaches, further comprising a knit washer station (the station of figure 2 contains 31, “the elongated tube is continuously fed lengthwise into a series of liquid baths which include a wetting agent, scouring and washing constituents and rinses and any finish is to be applied to the fabric”, abstract, figure 3); wherein said knit washer station is operatively connected to said balloon extractor station (31 is operatively connected to 32 by way of 42 as shown in figure 2, Col. 5-6 ln. 685-4); and wherein said knit washer station is disposed downstream of said balloon extractor station (the wash station 31 of figure 2 is disposed downstream of the balloon extractor station of figure 2 which contains 32, note: figure 2 shows a balloon extractor and a wash station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of West et al. (4,369,231).

Regarding claim 3, Miller teaches, further comprising a twin balloon pad station, wherein said twin balloon pad station is for padding chemical softeners or chemical lubricants; wherein said twin balloon pad station is for removing excess water and excess of said chemical softeners of said twin balloon pad station or said chemical lubricants of said twin balloon pad station from the wet fabric (the sequential bath to 43 shown in figure 3 is a twin balloon pad station, here it is disclosed that “In passing through a sequence of baths, the baths preferably also perform the function of scouring the fabric to remove any wax and lubricants applied during the previous operations in which the cotton fibers are formed into yarns and the yarns are formed into fabrics. The initial baths in the sequence include scouring compositions which are effective to scour the fabric.  Suitable fabric softeners and wetting agents may be applied separately or incorporated in the scouring compositions to enhance the scouring operation and also to enhance the ability of the fibers in the fabric to completely relax”, Col. 3 ln. 35-45, therefore the twin balloon station is for padding on a chemical softener or chemical lubricant which is then removed by the sequential 35 (here 35a) that removes excess water and excess of the chemical softeners or chemical lubricants from the wet fabric, “The exit end of the bath 43 is shown in FIG. 3, and the fabric is advanced at the exit end into a tank 49 similar to the receiving tank 29”, Col. 6 ln. 1-4, figure 3); wherein said twin balloon pad station is operatively connected to said knit washer station (the sequential station to figure 2 as shown in figure 3 is operatively connected to 43, “The exit end of the bath 43 is shown in FIG. 3, and the fabric is advanced at the exit end into a tank 49 similar to the receiving tank 29”, Col. 6 ln. 1-4); wherein said twin balloon pad station is disposed downstream of said knit washer station (the sequential station to figure 2 as shown in figure 3 is disposed downstream of 43, “The exit end of the bath 43 is shown in FIG. 3, and the fabric is advanced at the exit end into a tank 49 similar to the receiving tank 29”, Col. 6 ln. 1-4); wherein said hydro-sizer compression station is operatively connected to said twin balloon pad station (the station of figure 5 is operatively connected to the sequential wash station as shown in figure 3); and wherein said hydro-sizer compression station is disposed downstream of said twin balloon pad station (66 is disposed downstream of the sequential wash station as shown in figure 3).
Miller fails to teach, wherein said chemical softeners of said twin balloon pad station or said chemical lubricants of said twin balloon pad station include non-ionic, cationic, polyethylene, silicone, and soil and stain release agents.
West teaches, wherein said chemical softeners of said twin balloon pad station or said chemical lubricants of said twin balloon pad station include non-ionic, cationic, polyethylene, silicone, and soil and stain release agents (“padding the substrate in a bath containing a silicone or a hydrofluorocarbon solution along with the attendant removal of excess solution”, Col. 3 ln. 39-42, see also Col. 4 ln. 26-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the chemical softener or lubricant of Miller as silicone as taught by West; in order to provide a silicone material that would “impart greater water-repellency to the substrate", Col. 4 ln. 21-25.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of Catallo (5,718,107) in view of McAlister et al. (5,546,622)[McAlister] in view of Baker (2,748,381).
Regarding claim 4, Miller teaches, further comprising an entry system station (21, Col. 46-49); wherein said balloon extractor station is operatively connected to said entry system station (32 is operatively connected to 21, figure 2, Col. 5 ln. 16-20); wherein said balloon extractor station is disposed downstream of said entry system station (32 is disposed downstream of 21, figure 2).
While Miller discloses an entry system station 21, see above, where "the tubular fabric is not twisted", Col. 5 ln.  16, see also Col. 5 ln. 6-9, Miller fails to teach, wherein said entry system station includes: a) an hydraulic turntable; b) a twist sensor; c) a driven cloth lifter; d) a motorized pot-eye de-twister; and e) “O” ring guiders; wherein said “O” ring guiders of said entry system station have powered width control; wherein said “O” ring guiders of said entry system station have hole detectors; wherein said twist sensor of said entry system station is for automatic de-twisting; and wherein said driven cloth lifter of said entry system station is for automatic de-twisting. 
Catallo teaches, wherein said entry system station (figure 2) includes: a) a turntable (12, figure 2, Col. 2 ln. 10-11); b) a twist sensor (31, figure 2, Col. 2 ln. 24-26) ; c) a driven cloth lifter (15, figure 2, Col. 2 ln. 16-22, see also, Col. 1 ln. 48-51); d) a motorized pot-eye de-twister (30, "26 and 27 mounted on each of its ends and spaced for easy connection to the fabric 9 so that these ring guides may function to rotate the fabric 9 in the direction of twist after the fabric passes through poteye 30 which is mounted on the lower end of the arm 15”, Col. 2 ln. 18-22, therefore 30 is a motorized pot-eye detwister by way of 26 and 27, figure 2); and e) “O” ring guiders (26/27, Col. 2 ln. 16-22, see also Col. 1 ln. 44-54, figure 2); wherein said “O” ring guiders of said entry system station have powered width control (26/27 create the width control since they are “mounted on each of its ends and spaced for easy connection to the fabric 9”, Col. 2 ln. 16-20, figure 2); wherein said twist sensor of said entry system station is for automatic de-twisting (the entry station of figure 2 is for automatic de-twisting, Col. 42-58); and wherein said driven cloth lifter of said entry system station is for automatic de-twisting (32 is for automatic de-twisting, figure 2, Col. 2 ln. 16-22, see also, Col. 1 ln. 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the entry system station of Miller, a) a turntable; b) a twist sensor; c) a driven cloth lifter; d) a motorized pot-eye de-twister; and e) “O” ring guiders as taught by Catallo; in order to allow for the apparatus to have “a detwister for removing the twist from fabrics requiring processing in a continuous and efficient manner”, Col. 1 ln. 8-11.
The combined references fail to teach, an hydraulic turntable, wherein said “O”  ring guiders of said entry system station have hole detectors.
McAlister teaches, an hydraulic turntable (“Prior to entering the apparatus 10, any inherent twist in the tubular knit fabric “F” may be removed by means of a hydraulic or electric turntable (not shown)”, Col. 5 ln. 26-31, figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the turntable of the combined references hydraulic as taught by McAlister; since the properties of a hydraulic turntable would multiply forces efficiently and would provide fast and accurate response to controls. 
The combined references fail to teach, wherein said “O” ring guiders of said entry system station have hole detectors.
Baker, an apparatus with feed rolls and a spreader, teaches, wherein said “O” ring guiders of said entry system station have hole detectors (25 of each 20 detects a hole, “the loop under each feeler finger provides a smooth surface under which the fabric is adapted to slide, but when a hole 18 passes one of the loops 25, this loop will extend through the hole and engage the spreader 10 to close a detecting circuit”, Col. 3 ln. 40-17, figure 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made provided the “O” ring guiders of the combined references, with a hole detector as taught by Baker; in order for a hole in the fabric to be detected by  the “O” ring.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of Price et al. (5,666,704)[Price].
Regarding claim 5, Miller teaches, wherein said balloon extractor station includes a driven feed roll (the station of figure 2, includes 25 which is driven by 26, Col. 5 ln. 10-15); wherein said driven feed roll of said balloon extractor station is for drawing the wet fabric through ring guides and into a pre-wet extracting scary (35 of the station of figure 2 is for drawing the wet fabric through 32 and into 42, Col. 5 ln. 27-39); wherein said balloon extractor station includes an extracting scray (the station of figure 2 includes 29, Col. 5 ln. 15-20); wherein said extracting scray of said balloon extractor station is for automatic speed control (“The controller 36 is responsive to the accumulation of material in the receiving tank 29 so as to maintain the desired quantity of material between the pull rolls 22 and the feed rolls 35”, Col. 5 ln. 23-26, therefore 29 assists in speed control of the fabric) and air for ballooning the wet fabric (“the guide loop 32 is sufficiently above the surface of the liquid in the receiving tank 29 so that the tube inherently balloons out as it leaves the tank and passes through the guide loop 32 in opened-out condition”, Col. 5 ln. 15-20, in which air would be introduced as the fabric leaves 29).
Milller fails to teach, ring guides and wherein said extracting scray of said balloon extractor station has an idler/dancer assembly.
While Miller, teaches a ring guide, 32, Miller fails to explicitly teach the ring guides. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B). Therefore, in light of Miller's teaching of a ring guide 32, it would have been obvious to duplicate the ring guide, thereby adding an additional guide for the fabric to assist in guiding the fabric as it enters the feed rolls 35, Col. 5 ln. 11-15.
Miller fails to teach, wherein said extracting scray of said balloon extractor station has an idler/dancer assembly.
Price teaches, wherein said extracting scray of said balloon extractor station has an idler/dancer assembly (“The dancer roll mechanism 15-17 is associated with a control switch 19.  When fabric 20 is called for by the next operation (not shown) the dancer assembly will be caused to rotate about its pivot 21 to actuate the drive motor 14 and lifting roller 13, thus drawing fabric from the container”, Col. 3 ln. 17-24, see also Col. 3 ln 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the idler/dancer assembly as taught by Price to the extracting scray of Miller; in order to add a idler/dancer assembly to the extracting scray that would assist in drawing the fabric from the extracting scray “the dancer assembly will be caused to rotate about its pivot 21 to actuate the drive motor 14 and lifting roller 13, thus drawing fabric from the container”, Col. 3 ln. 20-24.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of Sano et al. (2009/0149095)[Sano].
Regarding Claim 6, Miller teaches, wherein said balloon extractor station (the station of figure 2).
While Miller discloses a pair of extracting squeeze rolls 66 in figure 5, Col. 7 ln. 42-45, Miller fails to teach, wherein said balloon extractor station includes a pair of extracting squeeze rolls; and wherein each extracting squeeze roll of said balloon extractor station is made from one of a metal and a metal core covered in one of polyurethane, rubber, and other synthetic compounds.
Sano teaches, wherein a balloon extractor station includes a pair of extracting squeeze rolls and wherein each extracting squeeze roll of said balloon extractor station is made from a metal and a metal core covered in one of polyurethane, rubber, or other synthetic compounds (“A cotton woven fabric (“the base fabric was dipped in the fiber treatment agent obtained by (B).  After treatment, the fabric was squeezed (squeeze rate: 94%) by a mangle (i.e., a device to which the subject fabric is inserted between two rolls of a metal roll and a rubber roll to squeeze fluid)”, [0090], therefore, the extractor station included a pair of extracting squeeze rolls with each extracting squeeze roll made from a metal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the squeeze rollers as taught by Sano to balloon extractor station of Miller; since adding squeeze rollers to the balloon extraction station would allow the liquid in the fabric to be extracted, here Miller discloses that “In the initial bath, the liquid bath includes washing and scouring components which serve to thoroughly cleanse the fabric tube and cause the removal of any waxes, lubricants or other foreign matter which may be entrained in the fabric”, the addition of squeeze roller would remove residue from this first bath, so the fabric can move to the sequential bath for additional treatment without residual residue from the first bath. Note: Miller discloses a total of eight baths, Col. 6 ln. 15-20.

Claims 7, 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of Grantham (4,159,632).
Regarding claim 7, Miller teaches, wherein said knit washer station includes a continuous washing chamber (31 includes 43, Col. 5 ln. 53-58); and wherein said continuous washing chamber of said knit washer station has eight individual compartments (there are eight individual compartments that are similar to 43 that are continuous since the fabric “travels sequentially through all eight baths”, Col. 6 ln. 15-20).
Miller fails to teach, the continuous washing chamber is made from stainless steel.
Grantham teaches, the continuous washing chamber is made from stainless steel (“The tank 102 may be constructed of any corrosion resistant material such as stainless steel…”, Col. 4 ln. 48-49, figures 1 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the continuous washing chamber of Miller stainless steel as taught by Grantham; in order to provide a stainless steel continuous washing chamber stainless that would be “corrosion resistant”, Col. 4 ln. 48-49.

Regarding claim 9 Miller teaches, wherein said knit washer station (the station of figure 2 which contains 31 has eight baths, Col. 5-6 ln. 65-4 and Col. 6 ln. 15-20).
Miller fails to teach, a washer station includes a PH system; wherein said PH system of said knit washer station has: a) an acid circulation pump; b) an electronic metering pump; c) integral piping; and d) a PH probe; and wherein said PH probe of said PH system of said knit washer station has a transmitter.
Grantham teaches, a washer station includes a PH system (Col. 16-17, ln. 39-5figures 22 and 24); wherein said PH system of said knit washer station (figures 22 and 24) has: a) an acid circulation pump (336/340, “water spraying apparatus 336 comprising a generally horizontal header pipe 338 fed by water either pumped from the rinse tank or drawn from the mains via a tube 340”, Col. 14 ln. 7-18, 336/340 is best shown in figure 17, figure 24 shows 336 within the unit 269, unit 269 shown in figure 22); b) an electronic metering pump (438, “a pH indicator/controller 438 which is provided to monitor the pH of the liquid 110 and to control the introduction of chemicals as may be needed to neutralize to a predetermined level the laundry articles 128”, Col. 16 ln. 58-63, figure 22); c) integral piping (338, “a water spraying apparatus 336 comprising a generally horizontal header pipe 338 fed by water either pumped from the rinse tank or drawn from the mains via a tube 340. The header pipe 338 has a number of outlet pipes 342 extending downwardly therefrom and spaced generally equidistantly along the header pipe 338”, Col. 14 ln. 7-18, figures 17, 22 and 24, 338 is best shown in figure 17, figure 24 shows 336 which contains 338 is within the unit 269, unit 269 shown in figure 22); and d) a PH probe (436, Col. 16-17 ln. 58-5, figure 22); and wherein said PH probe of said PH system of said knit washer station has a transmitter (436 is connected to 438, in which 438 has a transmitter, "the controller 410 controls the power derived from electric mains 428 (typically 3-phase, 220 or 440 volts)…The controller 410 also provides power to the chemicals pump 427 and the pH controller 429, the latter of which may activate the chemicals pump 427 in the sour unit”, Col. 17 ln. 15-22, “The pH controller 438 has been described in connection with FIG. 22 and includes the pH monitor probe 436 (not shown in FIG. 24).  The system as represented in the combination block and schematic diagram of FIG. 24 is designed to operate with a plurality of controllers 410 of the type depicted in FIG. 23.  Accordingly, from the showing and discussion presented, the operation of the system should be clear to anyone of ordinary skill in the art”, Col. 18 ln. 1-9, therefore, 436 which is connected to 438, in which 438 has a transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the knit washer station of Miller the PH system taught by Grantham; since adding the PH system would allow for the control of the pH of the fabric which maintaining "a better control of the pH of the actual laundry articles 128 leaving the sour tank 269 can be achieved, since it is the liquid 110 squeezed from the exiting laundry articles 128 which is sensed by the pH monitor 436 and controller 438”, Col. 16 ln. 62-68.

Regarding claim 10, Miller teaches, wherein said knit washer station (the station of figure 2 which contains 31 that has eight baths, Col. 5-6 ln. 65-4 and Col. 6 ln. 15-20, note: the baths are shown in figure 2 and figure 3).
Miller fails to teach, a knit washer station includes a soap dispensing system; and wherein said soap dispensing system of said knit washer station has: a) an electronic metering pump; and b) integral piping.
Grantham teaches, a knit washer station includes a soap dispensing system; and wherein said soap dispensing system of said knit washer station (#1 of 100/102, Col. 10 ln. 34- 42, see also Col. 14 ln. 7-18, figures 12, 17 and 24) has: a) an electronic metering pump (“flow meter control", CM as shown in figure 24 above 100-1 which is the "wash or suds unit", Col. 17 ln. 35-37, "The respective solenoid valves are responsive to variations in different parameters as indicated, such as liquid level control, flow meter control”, Col. 17 ln. 57-68); and b) integral piping (338, “The wash unit 100-1 is provided with a pair of spray arrangements 336 similar to that which is depicted in FIG. 17”, Col. 17 ln. 41-43, “a water spraying apparatus 336 comprising a generally horizontal header pipe 338 fed by water either pumped from the rinse tank or drawn from the mains via a tube 340.  The header pipe 338 has a number of outlet pipes 342 extending downwardly therefrom and spaced generally equidistantly along the header pipe 338”, Col. 14. ln. 7-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the knit washer station of Miller the soap dispensing system taught by Grantham; since adding the soap dispensing system would allow for the fabric to be washed with “a virtual sheet of water as they drop downwardly toward the tank 102 and serve effectively to saturate the incoming items 128 as they enter the tank 102”, Col. 14 ln. 15-18 in which tank 102 contains “soapy water”, Col. 10 ln. 40-42.

Regarding claim 11, Miller teaches, said knit washer station wherein said water heating system of said knit washer station (the station of figure 2, which contains 31 in which there are eight baths, Col. 5-6 ln. 65-4 and Col. 6 ln. 15-20, note: the baths are shown in figure 2 and figure 3) has: a) a heat exchanger (56, is shown at the end of the station of figure 2, which flows into the wash station of figure 3, “Col. 6 ln. 25-29).
While Miller discloses the heat exchanger 56, see above, Miller fails to teach, b) a steam control valve; wherein said steam control valve of said water heating system of said knit washer station has an RTD; and wherein said RTD of said steam control valve of said water heating system of said knit washer station is for water temperature measurement in said continuous washing chamber of said knit washer station.
Grantham teaches, b) a steam control valve; wherein said steam control valve of said water heating system of said knit washer station has an RTD (426, “steam valve”, Col. 17 ln. 22-24, figure 23 “a temperature monitor and controller 426 is shown in FIG. 21 mounted on the side of the power panel 410 for indicating the temperature of the liquid in the associated tank 102 and for providing an automatic control of such temperature by the injection of steam or cool liquid as may be required from corresponding supply lines”, Col. 16 ln. 33-38, figure 21, therefore 426 is a steam control valve of a water heating system of a knit washer station that has an RTD); and wherein said RTD of said steam control valve of said water heating system of said knit washer station is for water temperature measurement in said continuous washing chamber of said knit washer station (“a temperature monitor and controller 426 is shown in FIG. 21 mounted on the side of the power panel 410 for indicating the temperature of the liquid in the associated tank 102 and for providing an automatic control of such temperature by the injection of steam or cool liquid as may be required from corresponding supply lines”, Col. 16 ln. 33-38, figure 21, therefore, the RTD of 426 of the water heating system of the knit washer station as shown in figure 21 is for water temperature measurement the washing chamber 102 of the knit washer station). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the knit washer station of Miller the steam control valve with the RTD as taught by Grantham; since adding the steam control valve with the RTD to the knit washer station would provide a system for “indicating the temperature of the liquid in the associated tank 102 and for providing an automatic control of such temperature by the injection of steam or cool liquid as may be required from corresponding supply lines”, Col. 16 ln. 33-38.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of Catallo et al. (3,548,616)[Catallo ‘616] in view of Grantham (4,159,632).
Regarding claim 8, the combined references teach, wherein said eight individual compartments of said continuous washing chamber of said knit washer station include (Miller, the 8 individual compartments that are similar to 43, see above): a) eight immersion rolls (Miller, 35 are immersion rollers, "The operation of the feed rolls 35 is such as to push the fabric into the flow of liquid and cause the fabric to be advanced by the pushing by the fabric following it rather than by pulling.  In this fashion, the fabric tube is compressed and compacted while saturated in the body of liquid, thereby further "working" the fabric to facilitate the release of any stresses or strains which may have been built into the fabric during the previous operations”, Col. 5 ln. 45-52, note: with the eight individual compartments, there would be eight of structure 35, for example: 35 is shown in figure 2, 35a is shown in figure 3, 35x is shown in figure 4); b) eight carrier rolls (Miller, 33 are carrier rolls, “the fabric tube is drawn upwardly by feed pulleys 33a through a knot detector 34a, feed rolls 35a, which are controlled at 36a to advance the material into the portal 41a of the next section of the machine”, Col. 6 ln. 8-11, note: with the eight individual compartments, there would be eight of structure 33, for example: 33 is shown in figure 2, 33a is shown in figure 3, 33x is shown in figure 4), d) two directional rolls (48, Col. 5 ln. 58-65, figure 3); e) displacement baffles (42, Col. 5 ln. 65-4, figures 2 and 3, see also Col. 7 ln. 25-31); g) compartment drains (51, Col. 6-7 ln. 24-29, figure 3).
While Miller discloses an upper nip roller 36x, figure 4, Col. 6 ln. 44-50, figure 4, Miller fails to teach, c) four nip roll assemblies; f) air injection assemblies; and h) overflow drains; and wherein said four nip roll assemblies of said eight individual compartments of said continuous washing chamber of said knit washer station have pneumatic loading.
Catallo '616 teaches, c) four nip roll assemblies (11/11 and 12/12, “a pair of vertically aligned nip rolls for expressing liquids from spread and flattened fabric tubes and a pair of horizontally aligned nip rolls located in close proximity to the vertically aligned nip rolls”, Abstract, figure 1, see also, Col. 2 ln. 62-67); and wherein said four nip roll assemblies the individual compartment of the washing chamber of the knit washer station have pneumatic loading (11/11 and 12/12 of the compartment of 8 each have pneumatic loading, Col. 3 ln. 4-9 and 15-21, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added four nip roll assemblies as taught by Catallo ‘616 to the eight individual compartments as taught by Miller; since by adding four nip roll assemblies “the rolls of the first nip” can “receive and express liquid from the fabric tube being discharged therefrom without permitting any substantial change in its geometric configuration”, Col. 1 ln. 59-65 and “the rolls of the second nip” which "are partly submerged in the constant-level liquor of the supply pan" can “fully impregnate the fabric passing therebetween and to express excess liquid therefrom as the fabric leaves the nip”, Col. 1 ln. 66-71.
The combined references above teach, wherein said four nip roll assemblies of said eight individual compartments of said continuous washing chamber of said knit washer station have pneumatic loading (with the four nip roller assemblies as taught by Catallo ‘616 added to each of the eight compartments of the continuous washing chamber of the washer station as taught by Miller, note: with the eight individual compartments, see above, there would be eight of structures of Catallo ‘616s four nip rollers).
While Miller discloses, an air injection assembly, 71, Col. 7 ln. 49-52, figure 6, the combined references fail to teach, f) air injection assemblies; and h) overflow drains.
Grantham teaches, f) air injection assemblies (“an air blower 267 coupled to an air tube 268 extending into and along the bottom of the tank 102 below the perforated divider 226.  Along its length within the tank 102, the tube 268 is perforated to allow air to bubble upward through the liquid 110. The air introduced in this fashion serves to lift the laundry items 128 within the liquid 110, further enhancing their interaction with the plungers”, Col. 9 ln. 57-66, figure 10) and  h) overflow drains (“Each of the units depicted in FIG. 12 is provided with a liquid overflow arrangement comprising a weir 271 on either or both sides of the respective tanks 102, 269”, Col. 10-11 ln. 64-2, figure 12, therefore, there are multiple overflow drains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the air injection assemblies and the overflow drains as taught by Grantham to the eight individual compartments as taught by Miller; in order to provide air injection assemblies that “serve[s] to lift the laundry items 128 within the liquid 110, further enhancing their interaction with the plungers”, Col. 9 ln. 57-66, figure 10, and the overflow drains would allow the removal of the overflow liquid. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of Grantham (4,159,632) in view of Christ (4,172,443).
Regarding claim 12, the combined references teach, wherein said water heating system of said knit washer station (Miller's knit washer station as shown in figure 3 which contains the water heating system as taught by Grantham above) has: a) a temperature controller (Grantham’s water heating system, see above has a temperature controller, 426, “a temperature monitor and controller 426 is shown in FIG. 21 mounted on the side of the power panel 410 for indicating the temperature of the liquid in the associated tank 102 and for providing an automatic control of such temperature by the injection of steam or cool liquid as may be required from corresponding supply lines”, Col. 16 ln. 33-38, figure 21); b) piping (Grantham's water heating system uses piping “supply lines”, Col. 16 ln. 33-38, figure 21 and “main line”, Col. 17 ln. 22-24); wherein said piping of said water heating system of said knit washer station connect said steam control valve of said water heating system of said knit washer station to said continuous washing chamber of said knit washer station (Grantham’s “supply lines” of the water heating system as taught by Grantham above, are added to Miller's knit washer station as shown in figure 3, connect said Grantham’s 426 “steam valve”, Col. 17 ln. 22-25, of Grantham’s water heating system to Miller’s 31 of Miller’s washing station of figure 3, note: Miller’s 31 contain eight baths, which creates a continuous washing chamber, see above, note: it is disclosed by Grantham that Grantham’s “supply lines” of the water heating system of the knit wash station connect 426 of the water heating system of the knit washer station to 102 of the knit washing station, Col. 16 ln. 33-38, figure 21, also note: Grantham discloses a steam line 610 in a separate embodiment, "a steam line 610 is provided for heating the water in the suds tank 102 under the control of the temperature monitor (not shown in FIG. 27)”, Col. 19 ln. 57-60); and wherein said temperature controller of said water heating system of said knit washer station has a control valve transducer (Grantham’s 426 which has a temperature controller, Col. 16 ln. 33-38 of the water heating system of the knit washer station has a control valve transducer 410, “steam valve 426, coupled to corresponding main lines, are also controlled by the controller 410”, Col. 17 ln. 22-24, 410 is a transducer, “controller 410 which is provided to feed power to and control the electrical systems associated with the apparatus of the present invention.  One such power panel 410 is provided for each of the individual units 100 of the present invention”, Col. 15-16 ln. 66-3).
While Grantham discloses a "supply line”, Col. 16 ln. 33-38 and “main line”, Col. 17 ln. 22-24 in regards to the water heating system, the combined references fail to teach, c) fittings and said fittings of said water heating system of said knit washer station connect said steam control valve of said water heating system of said knit washer station to said continuous washing chamber of said knit washer station.
Christ, an apparatus for wet-finishing textile goods (title) teaches, c) fittings and piping and said fittings of said water heating system of said knit washer station connect said steam control valve of said water heating system of said knit washer station to said continuous washing chamber of said knit washer station (“Connected to the other two fittings of the directional control valve 11 is a line 14 containing one after the other, in relation to the flow direction of the gas circulating in it, a steam supplying device 15”, Col. 4 ln. 53-57, therefore the fittings and piping of the water heating system of the knit washer station connect the steam control valve to the washing chamber, see also Col. 4 ln. 58-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the water heating system of the combine references, the fittings as taught by Christ, since by adding the fittings to the piping would allow the “directional control valve 11” to have the  “line 14 containing one after the other, in relation to the flow direction of the gas circulating in it, a steam supplying device 15, a heat exchanger 16, a liquid trap 17 and a pump or compressor 18 drivable by a speed controlled motor 19”, Col. 53-59, in which the steam supplying device 15 would communicate with a steam network that allows steam to be selectively fed to the gas circuit, Col. 4 ln. 60-61.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of West et al. (4,369,231) in view of Price et al. (5,666,704)[Price].
Regarding claim 13, the combined references teach, wherein said twin balloon pad station (43 is a twin balloon pad station, here it is disclosed that “In passing through a sequence of baths, the baths preferably also perform the function of scouring the fabric to remove any wax and lubricants applied during the previous operations in which the cotton fibers are formed into yarns and the yarns are formed into fabrics. The initial baths in the sequence include scouring compositions which are effective to scour the fabric. Suitable fabric softeners and wetting agents may be applied separately or incorporated in the scouring compositions to enhance the scouring operation and also to enhance the ability of the fibers in the fabric to completely relax”, Col. 3 ln. 35-45) includes an extracting scray (49, Col. 5 27-39, see Col. 6 ln. 5-10 for the disclosure of each 49); wherein said extracting scray of said twin balloon pad station is for automatic speed control (“The controller 36 is responsive to the accumulation of material in the receiving tank 29 so as to maintain the desired quantity of material between the pull rolls 22 and the feed rolls 35”, Col. 5 ln. 23-26, therefore 49 assists in speed control of the fabric, see Col. 6 ln. 5-10 for the disclosure of each 49) and air for ballooning the wet fabric (“the guide loop 32 is sufficiently above the surface of the liquid in the receiving tank 29 so that the tube inherently balloons out as it leaves the tank and passes through the guide loop 32 in opened-out condition”, Col. 5 ln. 15-20, in which air would be introduced as the fabric leaves 29, see Col. 6 ln. 5-10 for the disclosure of 35a).
Miller fails to teach, wherein said extracting scray of said twin balloon extractor station has an idler/dancer assembly.
Price teaches, wherein said extracting scray of said twin balloon extractor station has an idler/dancer assembly (“The dancer roll mechanism 15-17 is associated with a control switch 19.  When fabric 20 is called for by the next operation (not shown) the dancer assembly will be caused to rotate about its pivot 21 to actuate the drive motor 14 and lifting roller 13, thus drawing fabric from the container”, Col. 3 ln. 17-24, see also Col. 3 ln 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the extracting scray of Miller the idler/dancer assembly as taught by Price; since adding the idler/dancer assembly to the extracting scray assists in drawing the fabric from the extracting scray “the dancer assembly will be caused to rotate about its pivot 21 to actuate the drive motor 14 and lifting roller 13, thus drawing fabric from the container”, Col. 3 ln. 20-24.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of West et al. (4,369,231) in view of Catallo et al. (3,548,616)[Catallo ‘616] in view of Grantham (4,159,632).
Regarding claim 14, the combined references teach, wherein said twin balloon pad station (twin balloon pad station of figure 3); b) a chemical application pan (43 of figure 3, in which 43 may have a chemical added, Col. 3 ln. 40-49, see also Col. 6 ln. 15-20); and c) a processing scray (49, Col. 6 ln. 5-11); wherein said processing scray of said twin balloon pad station is for automatic speed control (The controller 36 is responsive to the accumulation of material in the receiving tank 29 so as to maintain the desired quantity of material between the pull rolls 22 and the feed rolls 35”, Col. 5 ln. 23-26, therefore 49 (which is similar to 29) assists in speed control of the fabric, see Col. 6 ln. 5-10 for the disclosure of each 49); wherein said chemical application pan of said twin balloon pad station has air for ballooning the wet fabric (43 has air for ballooning the wet fabric since as the fabric leaves the tank the “tube is inherently balloons out”, in which air would be present for ballooning the wet fabric, Col. 5 ln. 15-20, Col. 6 ln. 11-14).
While Miller discloses a pair of extracting squeeze rolls 66 in the hydro-sizer compression station, figure 5, Col. 7 ln. 42-45), the combined references fail to teach, a pair of extracting squeeze rolls, wherein said processing scray of said twin balloon pad station has an idler/dance assembly; and wherein said chemical application pan of said twin balloon pad station is made from stainless steel.
Catallo ‘616 teaches, a) a pair of extracting squeeze rolls (12/12, Col. 3 ln. 52-58, figure 1); wherein said processing scray of said twin balloon pad station has an idler/dance assembly (54 has 60/60, Col. 344 ln. 67-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the twin balloon station of the combined references, squeeze rollers and the idler/dancer assembly as taught by Catallo ‘616; since adding squeeze rollers to the twin balloon station provides “complete impregnation of the fabric is assured as in uniform expression of the treating liquor at the nip", Col. 4 ln. 1-4 and the idler/dancer assembly to the twin balloon pad station would “guide the fabric…vertically upward into the nip", Col. 3-4 ln. 67-4.
The combined references fail to teach, wherein said chemical application pan of said twin balloon pad station is made from stainless steel. 
Grantham teaches, wherein said chemical application pan of said twin balloon pad station is made from stainless steel (“The tank 102 may be constructed of any corrosion resistant material such as stainless steel…”, Col. 4 ln. 48-49, figures 1 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the chemical application pan of the combined references stainless steel as taught by Grantham; since by making the chemical application pan stainless steel, the chemical application pan would be “corrosion resistant”, Col. 4 ln. 48-49.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of West et al. (4,369,231) in view of Catallo ‘616 (3,548,616) in view of Grantham (4,159,632) in view of Pierce et al. (6,950,717)[Pierce] in view of Klein et al (3,116,621)[Klein].
Regarding claim 15, the combined references teach, wherein said twin balloon pad station (Miller, twin balloon pad station of figure 3) includes: b) a solution controller (Miller, 54, Col. 7 ln. 32-40, note: 54 is shown in figure 2, and 354 would be in each bath); and c) after-spreaders (Miller, 33a, Col. 6 ln. 5-10); wherein said solution controller of said twin balloon pad station is for automatic control of volume of the chemical softeners or the chemical lubricants (54 of the station of figure 3 and 5 is for automatic control of volume of the one of the chemical softeners or chemical lubricants, “Thus, the liquid in the bath in each section is recirculated and may be replenished and/or enriched through the mixing control 54”, Col. 7 ln. 29-31, here the liquid may be one of  chemical softeners or chemical lubricants, “if chemical additives are required in the fabric, they may be added in one of the baths through which the fabric is passed “, Col. 7 ln. 55-58).
While Miller discloses a) a pair of padding rolls, 64 in the hydro-sizer compression station, Col. 7 ln. 29-37, figure 5 and the after spreader 33a, see above, the combined references fail to teach, said twin balloon pad station comprises a) a pair of padding rolls, wherein said after-spreaders of said twin balloon pad station have a pair of spreaders; and wherein said pair of spreaders of said after-spreaders of said twin balloon pad station have: a) powered width change; and b) hole detectors.
Catallo teaches, said twin balloon pad station comprises a) a pair of padding rolls (12/12, Col. 3 ln. 52-58, figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the twin pad station of Miller, a pair of padding roll as taught by Catallo; since adding a pair of padding rolls would assist in the impregnation of the fabric, Col. 3 ln. 52-58.
While Miller discloses after spreader 33a, see above, the combined references fail to teach, wherein said after-spreaders of said twin balloon pad station have a pair of spreaders; and wherein said pair of spreaders of said after-spreaders of said twin balloon pad station have: a) powered width change; and b) hole detectors.
Pierce teaches, wherein said after-spreaders have a pair of spreaders (222/223 of 221 are a pair of spreaders, Col. 5 ln. 10-14, figure 1); and wherein said pair of spreaders of said after-spreaders have: a) powered width change (224/226 have a powered width change by 250, Col. 5 ln. 27-33, Col. 6 ln. 60-64 and Col. 7 ln. 1-7, Col. 7 ln. 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the after spreaders of Miller, a pair of spreaders having a powered width change as taught by Pierce; since by adding the pair of spreaders which have a powered width change allows “the width setting of the fabric based on the proportional, integral, and derivative relationships of the calculated width versus a fabric width set point”, Col. 7 ln. 1-7.
The combined references fail to teach, b) hole detectors.
Klein teaches, wherein said pair of spreaders of said after-spreaders (188/190, Col. 8 ln. 61-63) have b) hole detectors (174/176, Col. 8 ln. 64-68, see also Col. 8-9 ln. 69-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pair of spreaders of the combined references, hole detectors as taught by Klein; since adding hole detectors to the pair of spreaders allows for “performing rapid and accurate inspections”, Col. 9 ln. 64-66.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of West et al. (4,369,231) in view of Catallo ‘616 (3,548,616) in view of Grantham (4,159,632) in view of Pierce et al. (6,950,717)[Pierce] in view of Klein et al (3,116,621)[Klein] in view of Zikeli et al (2005/0015889)[Zikeli].
Regarding claim 16, the combined references teach, wherein each extracting squeeze roll of said twin balloon pad station (the extracting rolls 11/11 as taught by Catallo ‘616, see above) and each padding roll of said twin balloon pad station (the padding rolls 12/12 as taught by Catallo ‘616, see above).
While Catallo discloses that 11/11 and 12/12 are “rubber coated press rolls”, Col. 2 ln. 62-67, the combined references fail to teach, rolls made from a metal or a metal core covered in one of polyurethane, rubber, or other synthetic compounds.
Zikeli teaches, rolls made from a metal or a metal core covered in one of polyurethane, rubber, or other synthetic compounds (“materials for the press-rolls, metals or plastics can be used the surface of which can be rubberized, polished or ground”, [0044].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made each extracting squeeze roll and each padding roll of the combined references, metal as taught by Zikeli; since making the rollers metal would allow the rolls to have the properties of metal which would provide a strong inner surface for the rolls.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of West et al. (2012/0233826)[West ‘826] in view of Klein et al (3,116,621)[Klein].
Regarding claim 17, Miller teaches, wherein said hydro-sizer compression station (figure 5) includes: b) a pair of spreaders (64, Col. 7 ln. 34-37, figure 5); and e) a shoe assembly (63, Col. 7 ln. 34-37, figure 5 ); wherein said shoe assembly of said hydro-sizer compression station is for wet compacting; (63 assists in wet compacting, since the fabric is fed through as padder then fed over 63, 31-37, figure 5) wherein said hydro-sizer compression station is for compressing the wet fabric in the lengthwise direction, and in so doing, pre-shrinks the wet fabric prior to drying (the station of figure 5 is for compressing which is done by 66 and is travels downstream in the lengthwise direction, this assists in pre-shrinking the wet fabric prior to drying, " By extracting the excess moisture from the fabric, the weight of the free moisture is removed from the fabric so that it may be fed into the next stage, the hot air drying stage, with minimum stretching”, Col 4 ln. 14-17, figure 5, see also figure 1). 
Miller fails to teach, a) an edge-drive spreading unit; c) a feed roll; d) a retard roll; through independent speed control of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station, wherein said pair of spreaders of said hydro-sizer compression station have: a) powered width change; and b) hole detectors; and wherein said shoe assembly of said hydro-sizer compression station has a lower impact blade/shoe.
West ‘826 teaches, a) an edge-drive spreading unit (12/13/14/15, [0018], figure 1); a pair of spreaders (16/17, [0018], figure 1); c) a feed roll (20/24, [0019], [0020], figure 1); d) a retard roll (22/26, [0019], [0020],figure 1); a shoe assembly (39, [0023], figure 4), through independent speed control of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station (20/24 and 22/26 of the hydro-sizer compression station have independent speed control, “The feed roller 20 advantageously is an elongated metal cylinder mounted at opposite ends for rotation about an axis and controllably driven for variable speed operation by a drive 26, symbolically shown in FIG. 3”, [0021] and “The retarding roller 22 is mounted in parallel to the feed roller 20 and is connected to a variable speed drive symbolically indicated at 27 in FIG. 3”, [0021] 24 and 26 also have drives 26’ and 27’ respectively, [0027], figures 2 and 3, note: [0027] discloses the retarding roller as 25), wherein said pair of spreaders of said hydro-sizer compression station have: a) powered width change (16/17 have powered width change, “The spreader mechanism includes a frame (not shown) which is contained within the tubular fabric and is supported and driven externally by spaced apart edge drive rollers 16, 17”, [0018], “The tubular knitted fabric is advanced over the spreader and distended laterally as necessary to achieve a predetermined, uniform width”, [0018]) and wherein said shoe assembly of said hydro-sizer compression station has a lower impact blade/shoe (39 has 38, [0023], figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the hydro-sizer compression station of Miller, the edge-drive spreading unit, the pair of spreaders, the feed rolls, the retard rolls and the independent speed control of the feed and retard rolls as taught by West ‘826; since by adding the edge-drive spreading unit and the pair of spreaders the station would be “supported and driven externally" where the “tubular knitted fabric is advanced over the spreader and distended laterally as necessary to achieve a predetermined, uniform width”, [0018] and by adding the feed rolls, the retard rolls and the independent speed control of the feed and retard rolls would provide “successive stages" that "are operated to impart substantially equal amounts of compacting to the fabric at each stage, as compared to the earlier procedures in which the great majority of the total shrinkage (e.g., 80%) was imparted at the first stage.  In the new procedure, there can be limited variation in the amount of compacting at each stage, for example 50%-60% at the first stage and 40%-50% at the second stage”, [0009].
The combined references fail to teach wherein said pair of spreaders have: b) hole detectors; 
Klein teaches, wherein said pair of spreaders (188/190, Col. 8 ln. 61-63) have b) hole detectors (174/176, Col. 8 ln. 64-68, see also Col. 8-9 ln. 69-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the pair of spreaders of Miller, hole detectors as taught by Klein; since adding the hole detectors to the pair of spreaders allows for “performing rapid and accurate inspections”, Col. 9 ln. 64-66.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of West et al. (2012/0233826)[West ‘826] in view of Klein et al (3,116,621)[Klein] in view of O’Brian et al. (4,575,909)[O’Brian].
Regarding claim 18, the combined references teach, wherein each of said feed roll of said hydro-sizer compression station and said retard roll of said hydro-sizer compression station is made from a metal or a metal core covered in one of polyurethane, rubber, or other synthetic compounds (West’s 20/24 and 22/26, are metal, [0021], note: while it is disclosed that 20 and 22 are metal, it is also disclosed in [0021] that “it being understood that the second stage compactor 23 can be of substantially identical construction but reversely oriented”).
While West discloses the lower impact blade/shoe 38 of said shoe assembly 39 of the hydro-sizer compression station (see above), the combined references fail to teach and wherein said lower impact blade/shoe of said shoe assembly is made from metal or synthetic polymers.
O’Brian teaches, wherein said lower impact blade/shoe of said shoe assembly is made from metal or synthetic polymers (“The shoe 32 is configured so that the compression surface 76 is receivable in substantially mating relation with the outer surface 37 of the belt 35 in a compression area of the belt 35 which includes a portion of the curved area 72, preferably at least a 90.degree.  sector thereof, and a portion of the substantially straight area 74.  Preferably the shoe 32 is constructed of a low-friction polymer material, such as tetrafluoroethylene, i.e., Teflon (duPont trademark) so that the surface 76 has a low-friction coefficient, whereby the frictional resistance applied to the fabric 20 by the shoe 32 is minimized”, Col. 7 ln. 7-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the lower impact blade/shoe of the combined references, from a synthetic polymer as taught by O’Brian; since by making the lower impact blade/shoe from a synthetic polymer would have “a low-friction coefficient, whereby the frictional resistance applied to the fabric 20 by the shoe 32 is minimized”, Col. 7 ln. 20-23.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (4,922,567) in view of Catallo (2002/0198091)[Catallo ‘091] in view of Milligan (4,562,627).
Regarding claim 19, Miller teaches, a folding station (figure 8 in which the fabric is “deposited in overlapping folds on the conveyor 92", Col. 8 ln. 18-19, figure 8), a fabric transport conveyer (92, Col. 8 ln. 18-19), wherein said fabric transport conveyor of said folding station has a top (92 has a top on which the fabric is deposited, Col. 8 ln. 18-20, figure 8).
While Miller discloses a folding station with a conveyer with respect to drying the fabric, see above, Miller fails to teach, wherein said folding station includes: a) a self-adjusting and descending-rate drop table; wherein said fabric transport conveyor of said folding station is for delivering the wet fabric to said self-adjusting and descending-rate drop table of said folding station; and wherein said self-adjusting and descending rate-drop table of said folding station is for controlling distance of travel of the wet fabric from said top of said fabric transport conveyor of said folding station to said self-adjusting and descending-rate drop table of said folding station for preventing compaction percentage of length tension of the wet fabric hanging from said fabric transport conveyor of said folding station from reduced or pulled out. 
Catallo ‘091 teaches, wherein said folding station (“High speed fabric folder”, title, figures 1-4) includes: a) a self-adjusting and descending-rate drop table (56, which is a self-adjusting and descending-rate drop table by way of 68, [0028], figure 1); wherein said fabric transport conveyor of said folding station is for delivering the fabric to said self-adjusting and descending-rate drop table of said folding station (54 is deposited on a conveyer 58, [0028]); and wherein said self-adjusting and descending rate-drop table of said folding station is for controlling distance of travel of the fabric from said top of said fabric transport conveyor of said folding station to said self-adjusting and descending-rate drop table of said folding station for preventing compaction percentage of length tension of the fabric hanging from said fabric transport conveyor of said folding station from being reduced or pulled out (“the table 56 drops to accommodate the fabric layers 106 as they build up. The mechanism 68 which lowers the table 56 is connected to the table 56 support bracket 70 as is shown schematically in FIG. 1. The mechanism 68 which lowers the table 56 is located in the housing 72”, [0028], therefore 56 of the folding station shown in figure 5 is for controlling distance of travel of 54 from the top of 58 to 56 for preventing compaction percentage of length tension of 54 hanging from 58 from being one of reduced and pulled out since 54 is deposited on 56 one layer 66 at a time and accumulated into 106 as shown in figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made added to the folding station of Miller, a self-adjusting and descending-rate drop table and provided the fabric transport conveyor for delivering the fabric to said self-adjusting and descending-rate drop table as taught by Catallo ‘091; to allow for the fabric to be folded “which produces a uniform length of fold and a neat folded pile”, [0012].
The combined references fail to teach, wherein said fabric transport conveyor of said folding station is for delivering the wet fabric to said self-adjusting and descending-rate drop table of said folding station and the traveling of the wet fabric.
Milligan ‘627 teaches, wherein said fabric transport conveyor of said folding station is for delivering the wet fabric to a folding station and traveling of the wet fabric. (“At this stage, although the fabric may be advanced on an in-line basis into the dryer section, is frequently more advantageous to pass the wet-treated fabric 15 through a folder station 30.  The folder lays the fabric in a series of flat folds in a mobile container truck 10, which can be wheeled to the entry of the dryer line.  This provides for delivery of the output of a wet processing line to more than one dryer line, for example, in cases where the line speed of the wet processing system is greater than that of the dryer system”, Col. 5 ln. 2-12, therefore, the fabric has been delivered to a folding station is wet fabric and the wet fabric is traveling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the folding station of the combined references for wet fabric as taught by Milligan; since it “is frequently more advantageous to pass the wet-treated fabric 15 through a folder station 30. The folder lays the fabric in a series of flat folds in a mobile container truck 10, which can be wheeled to the entry of the dryer line. This provides for delivery of the output of a wet processing line to more than one dryer line, for example, in cases where the line speed of the wet processing system is greater than that of the dryer system”, Col. 5 ln. 2-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2012/0233826 by West discloses an apparatus for compacting knitted fabric, with a first and second stage compactor. 
2. 2005/0000032 by Albrecht discloses an apparatus for finishing fabric, fabric accumulatively conveyed in a treatment bath tank, liquid is extracted by squeezing rolls, the fabric conveyed to a new finishing cycle through a return belt. In an impregnation process, the squeezed fabric returns to the bath tank.
3. 5,058,402 by Vecchia discloses an apparatus for treating fabric, with a continuous washing chamber having multiple compression regions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732